IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 29-31 EM 2018
                                                  :
                       Respondent                 :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 ROBERT WILLIAMS,                                 :
                                                  :
                       Petitioner                 :


                                           ORDER


PER CURIAM

       AND NOW, this 24th day of April, 2018, Petitioner’s several Applications Seeking

Leave to File Replies and Amended Reply are GRANTED.

       In response to Petitioner’s other various filings, this Court exercises its King’s

Bench jurisdiction. See 42 Pa.C.S. §502; see also Commonwealth v. Chimenti, 507 A.2d
79 (1986) (discussing King’s Bench jurisdiction as an exercise of this Court’s inherent

supervisory powers).

       The Commonwealth has recently stated, on the record in open court, that there

are credibility issues with a police officer who was a “critical witness” at Petitioner’s trial.

As such, the Commonwealth agreed that Petitioner is entitled to PCRA relief. Moreover,

as reflected in filings in this Court, the Commonwealth has stated it is not opposed to

Petitioner being granted immediate bail.

       As such, the Court of Common Pleas of Philadelphia County is DIRECTED to issue

a final resolution with respect to the pending Post Conviction Relief Act (PCRA) petition
within 60 days. To ensure compliance with this schedule, the litigants shall make every

reasonable effort to expedite their filings in connection with that proceeding.

       Additionally, the Court of Common Pleas of Philadelphia County is DIRECTED to

immediately issue an order releasing Petitioner on unsecured bail. Moreover, as offered

by Petitioner and having received no objection by the Commonwealth, the conditions of

bail are to be similar or identical to those that governed Petitioner’s probation prior to

August 1, 2017. Bail shall continue until final resolution of the PCRA matter, including

any appellate review.

       At this juncture, the request for immediate reassignment to another jurist is

DENIED. Notwithstanding this denial, it is noted that the presiding jurist may opt to

remove herself from presiding over this matter. See Pa.R.Crim.P. 903(C) (in the context

of ongoing PCRA proceedings, a jurist may opt to remove himself or herself from

presiding over the matter “in the interests of justice”).

       In all other respects, Petitioner’s requests for relief are DENIED.

       Jurisdiction is relinquished.

       Justice Dougherty did not participate in the consideration or decision of this matter.




                                       [29-31 EM 2018] - 2